DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagimoto et al. (US 2011/0236672) in view of Sohn et al. (US 7,648,762) and Obata et al. (US 2007/0020138).
Regarding claim 1, Yanagimoto (Paragraphs 35-37) teaches a front part of a vehicle with a front grille, with a radar device that emits a millimeter radiowave and with a decorative coating film formed on the surface of a resin substrate placed in the path of 
The example organic material of Yanagimoto (Paragraph 50) is not one of the claimed binder resins, but Yanagimoto does not limit the organic material to that of the example. 
Sohn (Column 1, lines 15-37) teaches hard coating compositions with high transparency that can be used on exterior decorative parts for automobiles. The coating can have silver nanoparticles uniformly dispersed in the layer (Column 2, lines 55-62). The coating can also comprise an acrylic resin that provides hardness and wear resistance (Column 5, line 55 through Column 6, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic resin of Sohn, as the organic film material of Yanagimoto, in order to ensure that the decorative film has good hardness and abrasion resistance.
The metal nanoparticles of Yanagimoto can be formed of a silver alloy (Paragraph 18). 

Obata (Abstract) teaches a silver alloy that can include nickel that provides excellent reflectance maintenance property. The nickel can be present at up to 5.0 atomic % (~2.78 weight percent). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a nickel silver alloy, including within the claimed weight percentage, as the alloy of Yanagimoto in view of Sohn, in order to ensure that the reflectance of the metal nanoparticles is maintained, so that the metallic shine is not diminished over time.
Regarding claim 3, the particles of Yanagimoto have a particle size of from 2 to 800nm, preferably 2 to 15 nm (Paragraph 25).
Regarding claims 7 and 9, the resin of Sohn (Column 6, lines 30-34) can further include a fluorinated acrylic monomer to control the viscosity of the hard coating. The viscosity of the coating allows from better flowability (Column 7, lines 23-27). Given that the presence of the fluorinated acrylic monomer improves the flowability of the coating, it allows it to better disperse and can be considered to be a dispersant. Acrylic polymers all contain carbonyl groups. 
Regarding claim 11, the composition of Yanagimoto can be used as part of an emblem (Paragraph 17).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagimoto et al. (US 2011/0236672) in view of Sohn et al. (US 7,648,762) and Obata et al. (US 2007/0020138) as applied to claim 1 above, and either as evidenced by or further in view of Heath et al. (US 6,103,868).
Regarding claim 4, as stated above, Yanagimoto, using the organic binder of Sohn and the alloy of Obata, teaches a front part of a vehicle that meet the limitations of claim 1.
Yanagimoto does not teach the crystallite diameter of the alloy. 
Heath (Column 1, line 33 through Column 2, line 38) teaches formation of nanoparticles, including silver alloys, having crystallites in the claimed range and that forming particles with these crystallite sizes provides benefits for using the particles. The method of preparing the nanoparticles (Column 3, line 48 through Column 4, line 19) is substantially similar to that of Yanagimoto. 
As evidenced by Heath, the method forms crystallites in the claimed size range and thus, the methods of Yanagimoto would encompass forming crystallites in the claimed size range, barring evidence to the contrary. Alternately, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the crystallite size of the silver alloy particles of Yanagimoto in view of Sohn and Obata, in order to obtain the benefits set forth by Heath. 


Claims 2, 5, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagimoto et al. (US 2011/0236672) in view of Sohn et al. (US 7,648,762) and Carrano et al. (US 6,139,652).

The example organic material of Yanagimoto (Paragraph 50) is not one of the claimed binder resins, but Yanagimoto does not limit the organic material to that of the example. 
Sohn (Column 1, lines 15-37) teaches hard coating compositions with high transparency that can be used on exterior decorative parts for automobiles. The coating can have silver nanoparticles uniformly dispersed in the layer (Column 2, lines 55-62). The coating can also comprise an acrylic resin that provides hardness and wear resistance (Column 5, line 55 through Column 6, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic resin of Sohn, as the organic film material of Yanagimoto, in order to ensure that the decorative film has good hardness and abrasion resistance.

Yanagimoto does not teach that the alloy essentially consists of an alloy of silver and zinc at the claimed zinc content.
Carrano (Abstract) teaches an alloy that can comprise 99.5 weight percent silver and the balance (0.5 weight percent) of zinc. The alloy is more resistant to tarnishing than pure silver (Column 6, last Paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an alloy of 99.5 weight percent silver and 0.5 weight percent zinc, as the alloy of Yanagimoto in view of Sohn, in order to have nanoparticles that are more tarnish resistant.
Regarding claim 5, the particles of Yanagimoto have a particle size of from 2 to 800nm, preferably 2 to 15 nm (Paragraph 25).
Regarding claims 8 and 10, the resin of Sohn (Column 6, lines 30-34) can further include a fluorinated acrylic monomer to control the viscosity of the hard coating. The viscosity of the coating allows from better flowability (Column 7, lines 23-27). Given that the presence of the fluorinated acrylic monomer improves the flowability of the coating, it allows it to better disperse and can be considered to be a dispersant. Acrylic polymers all contain carbonyl groups. 
Regarding claim 12, the composition of Yanagimoto can be used as part of an emblem (Paragraph 17).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagimoto et al. (US 2011/0236672) in view of Sohn et al. (US 7,648,762) and Carrano et al. (US 6,139,652) as applied to claim 2 above, and either as evidenced by or further in view of Heath et al. (US 6,103,868).
Regarding claim 6, as stated above, Yanagimoto, using the organic binder of Sohn and the alloy of Carrano, teaches a front part of a vehicle that meet the limitations of claim 1.
Yanagimoto does not teach the crystallite diameter of the alloy. 
Heath (Column 1, line 33 through Column 2, line 38) teaches formation of nanoparticles, including silver alloys, having crystallites in the claimed range and that forming particles with these crystallite sizes provides benefits for using the particles. The method of preparing the nanoparticles (Column 3, line 48 through Column 4, line 19) is substantially similar to that of Yanagimoto. 
As evidenced by Heath, the method forms crystallites in the claimed size range and thus, the methods of Yanagimoto would encompass forming crystallites in the claimed size range, barring evidence to the contrary. Alternately, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the crystallite size of the silver alloy particles of Yanagimoto in view of Sohn and Carrano, in order to obtain the benefits set forth by Heath. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        


July 1, 2021